DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed April 18, 2022.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims:
Claim 10 has been amended.
Line 7, replace, “an the identification card” with --an identification card--.
Allowable Subject Matter
4.	Claims 1-20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of systems for instant issuing of a transaction card wherein the system includes receiving a customer request to issue a transaction card, capturing identification data, capturing biometric data, and issuing a transaction card, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-20 of the present claimed invention. Specifically, prior art fails to teach the claimed system for instant issuing of a transaction card, comprising: at least one processor; and at least one memory storing instructions that, when executed by the at least one processor cause the system to perform operations comprising: receiving a customer request to issue a transaction card; directing the customer to insert an identification card; capturing identification data and security level associated with the identification card; capturing biometric data identifying the customer; verifying the captured identification and biometric data; and if verification is successful, ejecting the identification card and issuing a transaction card. Prior art additionally fails to teach the claimed system for controlling issuing of an instant transaction card, comprising: at least one processor; and at least one memory storing instructions that, when executed by the at least one processor cause the system to perform operations comprising: receiving data captured by a card issuing system; wherein the received data includes identification data and a security level associated with an identification card of a customer; determining whether customer data corresponding to the received data is available in an internal database; when customer data corresponding to the received captured data is available in the internal database, determining whether the available customer data is sufficient to verify an identity of the customer; when the available customer data is not sufficient to verify customer identity, receiving biometric data from the card issuing system; determining whether a combination of the available customer data and the received biometric data is sufficient to verify customer identity; and when the combination data are sufficient to verify customer identity, sending the card issuing system instructions to issue a transaction card. Lastly, prior art fails to teach the claimed system for customization of a transaction card, comprising: at least one processor; and at least one memory storing instructions that, when executed by the at least one processor cause the system to perform operations comprising providing captured identification data and a security level associated with an identification card used to identify a customer; receiving, in response to the captured identification data and security level, instructions to issue a transaction card; receiving a customer request for customization of the transaction card; directing a customer to move to a designated area; capturing an image of the customer; displaying the image to the customer; requesting customer approval of the image; and upon receiving the approval, issuing a customized transaction card to the customer. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
June 15, 2022